Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 11/26/22 have been fully considered but they are not persuasive. 
Applicant argues

“as shown in Figs. 1 and 6 of Oliver (cited by the Office Action in connection with the rejection of claims 6 and 16, now embodied in claims 1 and 11), the contact finger 22 of Oliver only includes a connecting section (marked by the arrow) for connecting to the perimeter fence 12 and a cantilever section (marked by the arrow) which is hanging in the air. In other words, the contact finger 22 of Oliver is without the bending section that forms a bent toward the substrate thereof as that of the present application” (Applicant’s remarks of 11/26/22, p. 12). 


    PNG
    media_image1.png
    289
    283
    media_image1.png
    Greyscale


Applicant’s annotated figure 6 (reproduced above) of Oliver (US 2004/0052064) does not depict the findings of the Examiner found in the non-final office action dated 9/9/22.  The rejection of claims 6 and 16, from page 4 of the non-final office action is repeated below:
With respect to Claims 6 and 16, Oliver further teaches at least one of the spring members comprises a connecting section (fig. 6, upper portion of height having a thickness of .005 in), a bending section (fig. 6, portion of 22 having radius) and a cantilever section (fig. 6, angled portion of 22), the connecting section is connected (see fig. 6) to the shielding frame, and a bent (see figs. 2 and 6) of the at least one of the spring members toward the substrate is formed by the bending section.

The Examiner is providing below an annotated figures 2 and 6, depicting his findings for original claims 16 and 16 in the non-final office action.




Figure 2
Figure 6

    PNG
    media_image2.png
    707
    559
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    274
    213
    media_image3.png
    Greyscale



Contrary to Applicant’s arguments, the rejection using the Oliver reference accurately provides a findings for “the spring members are bent toward the substrate” since the spring fingers 22 of Oliver are bent toward the substrate, and “a bent of at least one of the spring members toward the substrate is formed by the bending section” since the radius portion (i.e., “a bent”) of the spring members 22 is toward the substrate.  This what original claims 6 and 16 required and is what amended claims 1 and 11 (which incorporated the limitations of canceled claims 6 and 16) now requires.
Claim Objections
Claims 2-4 and 12-14 are objected to because of the following informalities:
a.	Claim 2, line 2, 3, and 4; and Claim 12, lines 3 (2 places) and 4, “the side frame” should be “the one side frame”; and
b.	Claim 4, lines 1-2; and Claim 14, lines 2-4, “the width of each of the spring members is B mm, the width of the [one] side frame is C mm, and” should be deleted as these requirements are already part of claims 2 and 12, respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 8, 10, 11, 15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliver (US 2004/0052064).
With respect to Claim 1, Oliver teaches an electronic device, comprising: a substrate (11 and ¶[0016], ll. 5-6); at least one electronic element (26) disposed on the substrate; and a heat dissipating electromagnetic shielding structure (10) disposed on (see fig. 2 and ¶[0016], ll. 4-6) the substrate and covering (see fig. 2) the at least one electronic element, wherein the heat dissipating electromagnetic shielding structure comprises: a shielding frame (12) having a first opening (fig. 2, bottom side of 12) and a second opening (fig. 2, top side of 12 where 34 contacts each of 22s), wherein the first opening is covered (see fig. 2 and ¶[0016], ll. 4-6) by the substrate, and the shielding frame comprises: a plurality of spring members (22) separately disposed on an inner edge (see fig. 2, on inner side of 12) of the second opening, wherein the spring members are bent toward (see fig. 2) the substrate, at least one of the spring members comprises a connecting section (fig. 6, upper portion of height having a thickness of .005 in), a bending section (fig. 6, portion of 22 having radius) and a cantilever section (fig. 6, angled portion of 22), the connecting section is connected (see fig. 6) to the shielding frame, and a bent (see figs. 2 and 6) of the at least one of the spring members toward the substrate is formed by the bending section; and a heatsink (16,38) disposed (at least 38 disposed on 12) on the shielding frame and covering (see fig. 2) the second opening, and the spring members partially abutting (see fig. 2) against the heatsink; wherein when the heatsink and the shielding frame are correspondingly arranged, a shielding space (fig. 2, inside of 12, below 16 and above PCB) is defined by the heatsink, the shielding frame and the substrate, the at least one electronic element is disposed in the shielding space, and a heat generated by the at least one electronic element is conducted out (¶[0021], ll. 17-19) of the shielding space via the heatsink.
With respect to Claim 11, Oliver teaches a heat dissipating electromagnetic shielding structure (fig. 2, 10), which is for performing an electromagnetic shielding (see title) to at least one electronic element (28) disposed on a substrate (11 and ¶[0016], ll. 5-6), comprising: a shielding frame (12) having a first opening (fig. 2, bottom side of 12) and a second opening (fig. 2, top side of 12 where 34 contacts each of 22s), wherein the first opening is covered (see fig. 2 and ¶[0016], ll. 4-6) by the substrate, and the shielding frame comprises: a plurality of spring members (22) separately disposed on an inner edge (see fig. 2, on inner side of 12) of the second opening, wherein the spring members are bent (see fig. 2) toward the substrate, each of the spring members comprises a connecting section (fig. 6, upper portion of height having a thickness of .005 in), a bending section (fig. 6, portion of 22 having radius) and a cantilever section (fig. 6, angled portion of 22), the connecting section is connected (see fig. 6) to the shielding frame, and a bent (see figs. 2 and 6) of the at least one of the spring members toward the substrate is formed by the bending section; and a heatsink (16,38) disposed on the shielding frame and covering (se fig. 2) the second opening, and the spring members partially abutting (see fig. 2) against the heatsink; wherein when the heatsink and the shielding frame are correspondingly arranged, a shielding space (fig. 2, inside of 12, below 16 and above PCB) is defined by the heatsink, the shielding frame and the substrate, the at least one electronic element is disposed in the shielding space, and a heat generated by the at least one electronic element is conducted out (¶[0021], ll. 17-19) of the shielding space via the heatsink.
With respect to Claims 5 and 15, Oliver further teaches at least some of the spring members are equidistantly (see fig. 3) disposed on the inner edge of the second opening.
With respect to Claims 7  and 17, Oliver further teaches a maximum horizontal height (see fig. 6, vertical height of angled portion of 22 having .005 in thickness) of the cantilever section is smaller than or equal (see fig. 6, equal to) to a horizontal height (see fig. 6, vertical height of upper portion of 22 having .005 in thickness) of the connecting section and is larger (see fig. 6) than a minimum horizontal height (see fig. 6, vertical height of radius portion of 22) the bending section.
With respect to Claims 8 and 18, Oliver further teaches the heatsink comprises: a body (36); and a connecting structure (34) disposed on the body, wherein a shape (see fig. 2, square shape of 34) of the connecting structure corresponds (see fig. 2) to a shape (see fig. 2, square shape of upper portion of 22) of the second opening, and a size of the connecting structure is equal (when 34 I inserted into 12, the spring 22s contact 34, making the sizes equal) to an opening size of the second opening; wherein when the heatsink and the shielding frame are correspondingly arranged, the connecting structure correspondingly covers (see fig. 1) the second opening.
With respect to Claims 10 and 20, Oliver further teaches the heat dissipating electromagnetic shielding structure further comprises: at least one thermal pad (28) disposed between (see fig. 2) the at least one electronic element and the heatsink.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 12-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oliver (US 2004/0052064).
With respect to Claims 2 and 12, Oliver further teaches a number (fig. 3, shows 13 22s on each side) of the spring members disposed on one side frame of the shielding frame is N, a total length (fig. 2, length of side having 13 22s of 1.050 in [which is the spacing of 14 spring members, where the one at each of the corners is removed]) of the side frame is X mm, a width (fig. 6, “TE” of approx. .065 in) of the side frame is C mm, a distance (fig. 3, “S” of =.025 in) between two of the spring members disposed adjacent to each other on the side frame is A mm, a width (fig. 3, “P” minus less “S” of =.050 in [.075-.025]) of each of the spring members is B mm.  Oliver also discloses that “[i]t will be apparent to one skilled in the art that such dimensions are not limiting and may be modified as desired depending on the component(s) to be shielded and the specific shielding and cooling application of the device” (¶[0024], ll. 4-8). Oliver fails to specifically disclose the following condition is satisfied: N = X - A - 2C / A + B.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the width of the side frame of Oliver to be so that the equation of N = (X - A - 2C) / (A + B) is met, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
With respect to Claims 3 and 13, Oliver further teaches a thickness (¶[0018], l. 23, .010 in) of the shielding frame is T mm, and the following condition is satisfied: A≥1T (.050 in > .010 in) (claim 3).
With respect to Claims 4 and 14, Oliver further teaches the width (fig. 3, “P” minus less “S” of =.050 in [.075-.025] or 1.26 mm (1.9-.64) of each of the spring members is B mm, the width (fig. 6, “TE” of approx. .065 in or 1.65 mm) of the side frame is C mm, and the following conditions are satisfied: and C≥1.5 mm (1.65 > 1.5).  Oliver also discloses that “[i]t will be apparent to one skilled in the art that such dimensions are not limiting and may be modified as desired depending on the component(s) to be shielded and the specific shielding and cooling application of the device” (¶[0024], ll. 4-8).  Oliver fails to disclose B≥1.5 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the width of each of the spring members of Oliver to be so that the equation of B≥1.5 mm is met, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

While the written disclosure provides for the equations N = X - A - 2C / A + B and B≥1.5 mm to be met, the written disclosure does not provide that these relations are critical the invention to the invention.  If these relationships are critical, can Applicant provide data to support that these relationships are critical the invention.
Allowable Subject Matter
Claims 9 and 19 are objected to for formality and as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 9 and 19 are allowable over the art of record because the prior art does not teach or suggest that the connecting structure comprises a bending portion and a bottom portion; wherein when the heatsink and the shielding frame are correspondingly arranged, the bending portion is corresponding to the bending section of the at least one of the spring members, and the cantilever section of the at least one of the spring members abuts against the bottom portion.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 9 and 19 patentable over art of record.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  12/4/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835